Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. So Ra Ko Reg. No. 78,801 on 12/30/2021.

The following claim has been amended as:
1. (Currently Amended) A method, comprising: 
receiving, by a device, data identifying a new user interface element to be inserted into a user interface including a set of user interface elements using a rule-based user interface layout rearrangement; 
repositioning, by the device and based on receiving the data identifying the new user interface element and using the rule-based user interface layout rearrangement, a first user interface element, of the set of user interface elements, by an amount corresponding to a size of the new user interface element; 

repositioning, by the device and based on repositioning the first user interface element and using the rule-based user interface layout rearrangement, a third user interface element, of the set of user interface elements, relative to the first user interface element based on a relative positioning characteristic associated with the third user interface element, 
wherein the third user interface element is located outside the border of the first user interface element; 
inserting, by the device, the new user interface element into the user interface in a portion of the user interface vacated based on the repositioning of the first user interface element, the second user interface element, and the third user interface element; and providing, by the device, the user interface for display based on inserting the new user interface element into the user interface.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 12/7/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the when taken in the context of the claims as a whole.
At best prior art of record found, specifically, Dyar (US 2016/0092084 A1) discloses a process for generating an updated layout of visualizations upon an insertion of a new visualization performed by one or more computing devices and determining how to adjust a dimension of one or more components in a display area to accommodate a new component ([0056]).  User may drag an icon representing a data visualization and drop the icon into a particular region within the canvas layout ([0058]). FIG. 7A and 7B illustrate the adjustment of visualizations upon insertion of a new visualization, viz V5, into a shared edge of visualizations V1 and V2 and upon determining the dimensions of the new visualization and the dimensions of the pre-existing visualizations and a new GUI including all of the modified visualizations may be rendered and displayed to the user of the visual analyzer application as shown in FIG. 7B, wherein the shared dimension of the new visualization is based on a set of rules such as V5.width can be (V1.width+V2.width)/3 ([0081-0083]); Newman (US 2016/0342678 A1) discloses a user interface facility rendering Nodes and other Map Entities wherein each Cluster data object has all of the properties of an ordinary Node, as well as a list of children, e.g. Nodes contained within said Cluster ([0181-0182]).  In FIG. 43, Cluster 4001, the outermost Cluster, is Dragged, which causes all of the Nodes and Clusters it contains, both directly and indirectly, to be moved as well ([0188]); and Ovetchkine (US 10,498,041 B1) discloses an example framework…provides a protocol and policy for layout via a number of properties. The tree may have a number of parent and child elements, and a parent may be a container for one or more child elements ([0033]-[0034]), layout system 
Thus, claims 1, 8 and 15 are allowed over the prior arts of record.  Dependent claims 2–7, 9-14 and 16-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 12/7/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.

/KC/Examiner, Art Unit 2143   
                                                                                                                                                                                                          /JENNIFER N WELCH/     Supervisory Patent Examiner, Art Unit 2143